PER CURIAM.
Petitioner Charles Parsons seeks review of an order of the District of Columbia Board of Zoning Adjustment (“BZA”) granting special exceptions from zoning requirements in connection with proposed construction by one of Mr. Parsons’s neighbors.
Mr. Parsons contends that the BZA unlawfully failed to state findings of fact and conclusions of law in its order granting the special exceptions, and asks this court to vacate the BZA’s order and remand for the BZA to provide such findings and conclusions. For its part, the BZA initially asked that Mr. Parsons’s petition be held in abeyance to permit the BZA to issue “a full order with findings of fact and conclusions of law.” In support of that request, the BZA took the position that permitting the BZA to issue such an order would make the “administrative record ... much more complete and amenable to judicial review.” Mr. Parsons opposed that request, which this court denied. The BZA now argues that it was not legally required to state findings of fact and conclusions of law, and asks this court to affirm.
We do not find it necessary to resolve the question whether the BZA was legally required to state findings of fact and conclusions of law in the circumstances of this case. Rather, as a matter of discretion, we vacate the BZA’s order and remand for the BZA to state findings of fact and conclusions of law. See generally D.C.Code § 2-510(a) (2011) (in ruling on petition for review in contested case, court may set aside agency’s order and “remand the case for further proceedings, as justice may require”). Both parties have acknowledged before this court that a more explanatory order from the BZA would facilitate judicial review in this case. A remand would also permit the BZA to state explicitly whether it is or is not deciding the merits of Mr. Parsons’s contention that a variance rather than a special exception would be required to authorize the contemplated construction.1
The order of the BZA is therefore vacated, and the case is remanded for further proceedings consistent with this order.

So ordered.


. In a post-argument submission filed pursuant to D.C.App. R. 28(k), the BZA contends that the question whether a variance rather than a special exception was required is not properly before the BZA at this juncture. Mr. Parsons subsequently moved to strike the BZA’s submission on the ground that it was impermissibly argumentative. Because we do not address the merits of the issue raised by the BZA in its submission, we deny the motion to strike as moot.